Citation Nr: 0639174	
Decision Date: 12/18/06    Archive Date: 01/04/07	

DOCKET NO.  03-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression. 

2.  Entitlement to service connection for sinusitis, on a 
direct basis, or as the residual of exposure to Agent Orange. 

3.  Entitlement to service connection for bladder neck 
contracture with median lobe hypertrophy, on a direct basis, 
or as the residual of exposure to Agent Orange. 

4.  Entitlement to service connection for bilateral defective 
hearing. 

5.  Entitlement to service connection for chronic tinnitus. 

6.  Entitlement to service connection for a chronic right 
knee disability. 

7.  Entitlement to service connection for a chronic left knee 
disability. 

8.  Entitlement to service connection for a chronic skin 
disorder, on a direct basis, and as the residual of exposure 
to Agent Orange. 

9.  Entitlement to service connection for an unspecified 
dental condition, on a direct basis, or as the residual of 
exposure to Agent Orange. 

10.  Entitlement to service connection for a disorder 
characterized by loss of libido or sex drive. 

11.  Entitlement to service connection for arthritis, on a 
direct basis, or as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970, with service in the Republic of Korea from 
March 1968 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.



FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder, including 
depression, is not shown to have been present in service, or 
for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service.

2.  Chronic sinusitis is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service, including exposure to Agent Orange.

3.  Bladder neck contracture with median lobe hypertrophy is 
not shown to have been present in service, or for a number of 
years thereafter, nor is it the result of any incident or 
incidents of the veteran's period of active military service, 
including exposure to Agent Orange.  

4.  Bilateral hearing loss is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service.

5.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.  

6.  A chronic right knee disability is not shown to have been 
present in service, or at any time thereafter.

7.  A chronic left knee disability is not shown to have been 
present in service, or at any time thereafter.

8.  A chronic skin disorder is not shown to have been present 
in service, or at any time thereafter.

9.  A chronic dental condition for which service connection 
might appropriately be granted is not shown to have been 
present in service, or at any time thereafter.  

10.  A chronic disorder characterized by loss of libido or 
sex drive is not shown to have been present in service, or 
for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service.  

11.  Arthritis is not shown to have been present in service, 
or for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service, including exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder, including 
depression, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  Chronic sinusitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.  Bladder neck contracture with median lobe hypertrophy was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Bilateral defective hearing was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

5.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

6.  A chronic right knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

7.  A chronic left knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

8.  A chronic skin disorder, claimed on a direct basis, or as 
the residual of exposure to Agent Orange, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

9.  An unspecified dental condition, claimed on a direct 
basis, or as the residual of exposure to Agent Orange, was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

10.  A chronic disorder characterized by loss of libido or 
sex drive, claimed on a direct basis, or as the residual of 
exposure to Agent Orange, was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

11.  Arthritis, claimed on a direct basis, or as the residual 
of exposure to Agent Orange, was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5106, 5107, and 
5126 (West 2002)] redefined VA's duty to assist a veteran in 
the development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain, 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. 
App. at 121.  

In this case, in correspondence of November 2001, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims for service 
connection, as well as what information and evidence should 
be submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession pertaining 
to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
inpatient and outpatient treatment records and examination 
reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate 
his claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibility between 
himself and VA in obtaining such evidence.   There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, as the Board concludes below that a 
preponderance of the evidence is against the appellant's 
claims for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have had any effect on 
the case, or to have caused injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  

Factual Background

A service clinical record dated in December 1967 reflects 
treatment at that time for what was described as "sinus."  

In an entry of April 1968, it was noted that the veteran had 
complained of a whitish-brown color liquid.  Also noted was a 
complaint of a burning sensation on voiding.  Urinalysis 
showed between 20 and 25 white blood cells.  Treatment was 
with medication.

Service dental records covering the period from May to August 
1968 show treatment during that time for various carious 
teeth.

In an entry of September 1968, it was noted that previous 
urinalysis had shown white blood cells too numerous to count.  
Reportedly, three days earlier, the veteran had noticed a 
post-voiding drip of pus.  No burning was in evidence, and 
there was no evidence of any current discharge.  Urinalysis 
once again showed evidence of white blood cells too numerous 
to count.  The clinical impression was cystitis.  

A service clinical record dated in late July 1968 reveals 
that the veteran was seen at that time for problems with 
nightmares, nervousness, and "seeing things."  Reportedly, 
the veteran had adjusted satisfactorily to the Army until 
very recently, at which time he had been taken off full-time 
driving due to a speeding violation.  Currently, the veteran 
reported feeling fearful and anxious on guard duty, though 
according to the examiner, this appeared normal for the 
present situation.  The pertinent diagnosis noted was 
immature personality with passive-dependent attitudes.  

In an entry of October 1968, it was noted that the veteran 
had been complaining of "sinus trouble" for some time.  
Reportedly, the veteran had experienced trouble breathing at 
night and in the morning.  Also noted were problems with "a 
lot of sneezing."  The pertinent diagnosis noted was allergic 
rhinitis.  

A service separation examination dated in April and May 1970 
was negative for all of the disabilities at issue.  Clinical 
evaluation was essentially unremarkable, and no pertinent 
diagnoses were noted.

Private records of hospitalization dated in October 1975 
reveal that the veteran was hospitalized at that time for the 
incision and drainage of an abscess of the left seminal 
vesicle.  The diagnosis noted at the time of discharge was 
abscess of the left seminal vesicle with congenital absence 
of the left kidney.

Private records of hospitalization dated in July and August 
1976 reveal that the veteran was hospitalized at that time 
for the abdominoperineal resection of a congenitally deformed 
left seminal vesicle.  Diagnoses noted at the time of 
discharge were congenital deformity of the left seminal 
vesicle with abscess formation; postoperative anterior 
incision and drainage of the left seminal vesicle; and 
postoperative transrectal drainage of the left seminal 
vesicle.  

A private medical record dated in December 1977 reveals that 
the veteran was seen at that time for treatment of bilateral 
recurrent sinusitis.  

Private records of hospitalization dated in August 1988 
reveal that the veteran was hospitalized at that time for a 
bilateral Caldwell-Luc procedure with bilateral intranasal 
antrostomies, bilateral intranasal ethmoidectomy and 
polypectomy, and bilateral submucous resection of the middle 
turbinates.  The diagnosis noted at the time of discharge was 
polypoid and sinus disease.

In correspondence of October 1991, a private physician wrote 
that the veteran's magnetic resonance imaging scan had 
revealed only sinusitis.  Also noted was that 
neuropsychologic testing might distinguish whether the 
veteran's abilities and disabilities were typical of 
depression, which seemed to be the apparent etiology of the 
veteran's problems.  

At the time of a private neuropsychological evaluation in 
November 1991, it was noted that the veteran had been on 
medical leave from his job as a printer since July of 1991.  
According to the veteran, as a result of what he described as 
"severe depression," he had been unable to work due to the 
fact that he was making "numerous mistakes."

A private record of hospitalization dated in March 1992 
reveals that the veteran underwent surgery at that time for 
what was described as recurrent pansinusitis.  

In correspondence of January 1995, a private physician wrote 
that the veteran had been under his care since January of 
1992 for cognitive impairment associated with severe 
recurrent major depression and alcoholism.  

VA records covering the period from January to August 1995 
reveal that the veteran was seen at that time for treatment 
of various psychiatric problems, including dementia due to 
alcohol abuse, anxiety, and depression.  

On VA psychiatric examination in September 1995, the veteran 
stated that he had served for 13 months in Korea, and then in 
Germany as a truck driver.  Reportedly, the veteran's 
problems with memory dated to 1991, at which time he began 
seeing a psychiatrist.  According to the veteran, in March 
1995, he was admitted to the psychiatric service of a VA 
medical center.  His diagnoses at that time were dementia 
related to alcohol, anxiety and depression, and alcohol 
abuse.  

On mental status examination, the veteran's prevailing mood 
was within normal limits, though with some evidence of 
irritability.  According to the veteran, he slept poorly, and 
was unable to remember his dreams.  Also noted was that the 
veteran often awakened in a sweat.  When further questioned, 
the veteran stated that, on occasion, he heard voices calling 
his name.  Further examination revealed evidence of an 
exaggerated startle reaction.  Concentration and memory was 
impaired, and social adjustment was described as poor.  The 
pertinent diagnoses were presenile dementia, possibly related 
to alcohol abuse; and history of alcohol abuse.  

On VA Agent Orange examination in September 1995, the veteran 
stated that, while in Korea, he had served on the 38th 
Parallel, where he was exposed "6 or 7 times" to Agent 
Orange.  When questioned, the veteran stated that he did not 
know the corps to which he had been assigned.  Also noted was 
the veteran was "not sure" whether he had been involved in 
the handling or spraying of Agent Orange.  

When questioned regarding his medical history, the veteran 
complained of a loss of memory.  Also noted were multiple 
sinus problems with multiple surgeries, the most recent being 
two years ago.  According to the veteran, he had experienced 
multiple problems with urinary tract infections.  Also noted 
was a past history of an abscess of a seminal vesicle 
requiring surgery on two separate occasions.

On physical examination, the veteran complained of noises in 
both ears for the past seven years.  The veteran's nose was 
normal, though he once again noted a history of multiple 
sinus operations for infections and polyps.  Examination of 
the veteran's mouth showed that four teeth were missing, and 
that the remainder of the veteran's teeth were in good 
repair.  On neurological evaluation, the veteran complained 
of a lack of smell and taste since a prior sinus operation.  
The pertinent diagnoses were Agent Orange exposure on the DMZ 
(Demilitarized Zone); dementia, probably Alzheimer's, with 
computerized tomography of the head showing diffuse cerebral 
atrophy; history of seminal vesicle abscess and surgery times 
two with septicemia; history of depression; and sterility.

Received in May 1998 were VA records covering the period from 
March 1995 to March 1998, showing treatment during that time 
primarily for various psychiatric problems.  However, in an 
entry of September 1996, the veteran was heard to complain of 
pain in his back and wrist, in particular, in humid weather.  
When further questioned, the veteran gave a history of 
osteoarthritis, in conjunction with a current exacerbation of 
backache.  Reportedly, the veteran experienced pain in the 
lower lumbar area on the right side.  The clinical impression 
was exacerbation of osteoarthritis; questionable myalgia.

In correspondence of early June 1998, a VA psychiatric 
clinical specialist wrote that the veteran continued in 
treatment for his depressive disorder, anxiety, and dementia.

VA records covering the period from November 2000 to May 2001 
show treatment during that time for multiple medical 
problems, including hearing loss, tinnitus, and various 
psychiatric difficulties.  In an entry of mid-November 2000, 
the veteran complained of an inability to understand 
conversation.  Noted at the time was that the veteran was 
wearing a hearing aid for mild high frequency sensorineural 
hearing loss on the left.

In an entry of January 2001, the veteran was heard to 
complain of a significant decrease in hearing bilaterally.  
Also noted were problems with increased bilateral tinnitus.  
Audiometric testing was significant for the presence of a 
mild to moderate sensorineural hearing loss on the right, and 
mild to severe sensorineural hearing loss on the left.  Noted 
at the time of evaluation was that medical clearance for new 
amplification would be requested given the significant 
decrease in the veteran's hearing bilaterally and his 
increased tinnitus.

In an entry of February 2001, it was noted that the veteran's 
skin showed no evidence of any rash.  On physical examination 
of the veteran's extremities, his skin was intact.

Received in June 2001 were various articles detailing the use 
of Agent Orange in the Republic of Korea.  

A report of a private neuropsychological examination received 
in December 2001 shows that, at the time of that examination, 
the veteran stated that he had been working as a pressman for 
a local newspaper until approximately July 1991, at which 
time he became "severely depressed."  

Received in August 2002 were VA records covering the period 
from July 1995 to September 2001, showing treatment during 
that time for multiple medical problems.  In an entry of July 
1998, it was noted that the veteran was suffering from 
allergic dermatitis, most likely the result of exposure to 
poison ivy.

VA radiographic studies of the lumbosacral spine conducted in 
August 1998 were significant for anterior vertebral body 
osteophytes at all levels of the veteran's lumbosacral spine, 
with the most notable formation being at the levels of the 
1st and 2nd, 3rd and 4th, and 4th and 5th lumbar vertebrae.  
Also noted were some minor dystrophic changes of the 
posterior elements of the first sacral segment.  The clinical 
impression was of a decreased disc at the level of the 4th 
and 5th lumbar vertebrae, with minor dystrophic changes of 
the posterior elements of S1.  

A VA audiometric assessment conducted in October 1998 was 
significant for bilateral sensorineural hearing loss, with 
"constant bothersome tinnitus bilaterally."  At the time of 
examination, the veteran gave a positive history of both 
noise exposure and exposure to Agent Orange while in service.  

In an entry of March 2000, it was noted that the veteran was 
to be referred to dermatology for a "rash," following 
treatment for what was "probably acne rosacea."  

In an entry of mid-October 2000, the veteran complained of 
pain and swelling of the dorsal portion of his right arm 
which had begun three days earlier.  According to the 
veteran, he didn't remember any bite, injury, or trauma of 
any sort to that area of his arm.  On physical examination, 
the dorsal aspect of the veteran's right forearm showed an 
area of questionable dried vesicles surrounded by 
erythematous and painful skin.  The clinical impression was 
cellulitis.  

During the course of a VA outpatient psychiatric evaluation 
in September 2001, the veteran reported a decline in libido, 
as well as difficulty in maintaining an erection.  

Received in October 2003 were VA records covering the period 
from August 1999 to June 2003, showing treatment during that 
time primarily for various psychiatric difficulties.  

A VA outpatient mental health progress note dated in mid-May 
2004 was significant for diagnoses of anxiety disorder; 
recurrent major depression; cognitive deficit secondary to 
past alcohol abuse, anxiety/depression; developmental 
deficit; and alcohol dependence in consistent remission.  

Received in May 2006 were VA outpatient treatment records 
covering the period from December 2004 to March 2006, showing 
treatment during that time primarily for various psychiatric 
difficulties. 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
numerous disabilities, including a psychiatric disorder, 
sinusitis, bladder neck contracture with median lobe 
hypertrophy, hearing loss, tinnitus, bilateral knee 
disabilities, a chronic skin disorder, an unspecified dental 
condition, loss of libido, and arthritis.  In that regard, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Moreover, where a veteran served 
ninety (90) days or more during a period of war, and 
arthritis or an organic disease of the nervous system, such 
as sensorineural hearing loss, becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

Additionally, where a veteran was exposed to an herbicide 
agent during active military, naval, or air service, certain 
diseases shall be service connected, even though there is no 
record of such disease during service, if they become 
manifest to a degree of 10 percent or more anytime after 
service.  38 C.F.R. §§ 3.307, 3.309(e) (2006).  For the 
purposes of this section, the term "herbicide agent" means a 
chemical or an herbicide used in support of the United States 
and Allied Military Operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(ii) (2006).

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
38 C.F.R. § 3.303(d) (2006).

In the present case, service medical records fail to 
demonstrate the presence of a chronic acquired psychiatric 
disorder, chronic sinusitis, bladder neck contracture with 
median lobe hypertrophy, defective hearing, chronic tinnitus, 
bilateral knee disabilities, a chronic skin disorder, loss of 
libido, or arthritis.  While on a number of occasions in 
service, the veteran received treatment for various 
genitourinary and sinus problems, those episodes were, 
apparently, acute and transitory in nature, and resolved 
without residual disability.  The immature personality 
disorder with passive-dependent attitudes for which the 
veteran received treatment in July 1968 is not a disease or 
injury within the meaning of applicable legislation, and, 
consequently, not subject to a potential grant of service 
connection.  See 38 C.F.R. § 3.303(c) (2006).  Moreover, 
while in service, the veteran did, apparently, receive dental 
treatment for carious teeth, such pathology does not 
constitute a disabling condition for which service connection 
may be granted for compensation purposes.  In fact, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease may be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161 (2006), and not for compensation purposes.  As of 
the time of a separation examination in April and May 1970, 
there was no indication that the veteran suffered from any of 
the chronic disabilities for which service connection is 
currently being sought.  Rather, the earliest clinical 
indication of the presence of any of the disabilities at 
issue is at a point in time well after the veteran's 
discharge from service.  Significantly, on no occasion have 
any of those disabilities been attributed to some incident or 
incidents of the veteran's period of active military service.  
Moreover, there is no indication that, at any time during 
service, or thereafter, the veteran has suffered from chronic 
right or left knee disabilities, or a chronic skin disorder.  
Such treatment as the veteran has, in fact, received for 
various skin problems appears to have been rendered for acute 
and transitory conditions, and not chronic dermatologic 
pathology.

The veteran argues that, during his period of service in the 
Republic of Korea, he was stationed in the Demilitarized 
Zone, at which time he was exposed to Agent Orange.  
Reportedly, as a result of that exposure, the veteran has 
developed chronic skin and dental disabilities, as well as 
arthritis.  However, as noted above, there is no indication 
that the veteran currently suffers from a chronic skin 
disorder of any kind.  Nor is there evidence of dental trauma 
sufficient to warrant an assignment of service connection.  
Arthritis, first shown many years following service 
discharge, is not a disease or disability for which service 
connection might be granted on a presumptive basis based on 
exposure to Agent Orange.  Thus, as the evidence fails to 
show that any his acute skin disorders, dental problems, 
arthritis, bladder neck contracture, or sinusitis are among 
the list of presumptive conditions due to Agent Orange 
exposure, nor does any competent medical opinion link the 
claimed disorders to such exposure, the Board need not 
determine whether the veteran was, in fact, exposed to Agent 
Orange during his service in Korea.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's claimed disabilities, 
first persuasively documented a number of years following 
service separation, with any incident or incidents of his 
period of active military service.  Accordingly, the 
veteran's claims for service connection must be denied.  


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as depression, is denied.

Service connection for sinusitis, on a direct basis, or as 
the residual of exposure to Agent Orange, is denied.

Service connection for bladder neck contracture with median 
lobe hypertrophy, on a direct basis, or as the residual of 
exposure to Agent Orange, is denied.

Service connection for bilateral defective hearing is denied.  

Service connection for chronic tinnitus is denied.

Service connection for a chronic right knee disability is 
denied.

Service connection for a chronic left knee disability is 
denied.

Service connection for a chronic skin disorder, on a direct 
basis, or as the residual of exposure to Agent Orange, is 
denied.

Service connection for an unspecified dental condition, on a 
direct basis, or as the residual of exposure to Agent Orange, 
is denied.

Service connection for a disorder characterized by loss of 
libido or sex drive is denied.

Service connection for arthritis, on a direct basis, or as 
the residual of exposure to Agent Orange, is denied. 

	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


